Citation Nr: 1022818	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ankle 
fracture.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1971 to January 
1973 and from November 1982 to September 1992, as well as 
service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that evidence in the form of a personal 
statement arrived at the Board in January 2009 following this 
appeal's certification.  The personal statement was not 
accompanied by a waiver of RO review.  However, upon review 
of the claims file, it is apparent that this evidence 
pertains to another claim by this Veteran and not the issues 
now before the Board.

The Board notes that the Veteran presently seeks to reopen 
claims of service connection for left ankle fracture and 
chronic right ankle sprain, last denied by the RO in April 
1993.  The Veteran did not appeal that decision, thus, it 
became final.  In order for VA to review the merits of the 
claim, the Veteran must submit new and material evidence.  
The Board is required to address this issue despite the RO's 
findings in July 2006 which reopened the claims and denied 
them on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  As such, the issue has been captioned as 
set forth above.

The issues of entitlement to service connection for left 
ankle fracture sprain and chronic right ankle sprain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied the 
Veteran's claims of service connection for left ankle 
fracture and for chronic right ankle sprain; the Veteran was 
notified of this decision and apprised of his appellate 
rights; but he did not appeal in a timely fashion from this 
determination.

2.  The evidence added to the record since the April 1993 
decision is new and does relate to an unestablished fact 
necessary to substantiate the claim or otherwise raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Following the final April 1993 RO decision denying claims 
of service connection for left ankle fracture and chronic 
right ankle sprain, new and material evidence has been 
submitted to reopen the claims.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A.§ 5108.  38 U.S.C.§ 
5103A(f).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  However, since the 
Board is reopening the claims for service connection for left 
and right ankle disorders, any failure to provide proper 
notice under Kent results in no prejudice to the Veteran and 
is harmless error.

II.  New and Material Evidence.

Entitlement to service connection for right and left ankle 
disabilities was previously denied by the RO in a rating 
decision dated in April 1993.  Service connection was denied 
because there was no evidence of that the Veteran suffered 
right or left ankle injuries in service.  Decisions of the RO 
are final, if not appealed.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009), and may be reopened only by the 
submission of new and material evidence.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2009).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

After reviewing the record, the Board finds that new and 
material evidence sufficient to reopen the Veteran's claims 
of service connection for left ankle fracture and chronic 
right ankle sprain have been presented.

In this case, the evidence submitted after the April 1993 RO 
decision consists of written statements by the Veteran, VA 
treatment records spanning 1998 to 2005, then October 2006 to 
April 2008, written statements by friends of the Veteran, 
submitted in March and April 2006, describing memories of 
injuries suffered by the Veteran while he was in service in 
the 1970's; an article printed from the internet regarding 
Fort Wolters, Texas; and a photograph of a pair of legs, 
submitted to the RO approximately April 2006. 

Based on the foregoing, the evidence in the record is 
sufficient to reopen the Veteran's previously denied claims.  
The written statements by friends of the Veteran are presumed 
to be credible for the purposes of reopening his claims, and 
the Veteran himself has made statements that he has 
experienced symptoms since service.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).  This evidence directly addresses 
the missing element from the April 1993 decision (i.e. 
whether or not there was an injury or disability suffered in 
service).

In this case, the information added to the record since April 
1993 is new and material and does relate to unestablished 
facts necessary to substantiate the claims.  38 C.F.R. § 
3.156 (2009).

Consequently, the claims of service connection for a left 
ankle fracture and for chronic right ankle sprain are 
reopened.


ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for left ankle 
fracture, the appeal to this extent is granted and the claim 
is reopened.

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for chronic 
right ankle sprain, the appeal to this extent is granted and 
the claim is reopened.
 

REMAND

The Veteran's service treatment records from his first 
enlistment, 1971 to 1973, are not included in the claims 
file.  The Board acknowledges the RO's repeated attempts to 
find these records.  However, the Board notes that the 
Veteran in 1993 enlisted with the Indiana Army National Guard 
and served at least three years until 1996.  Every effort 
must be made to locate the Veteran's first enlistment records 
and this includes sending inquiries to the Indiana Army 
National Guard.

As well, in two statements received in May and October 2005, 
the Veteran identified an Army hospital in Zweibrucken, 
Germany, as well as an Army hospital at Fort Wolter, Texas 
(now closed), where he remembers being treated for an ankle 
injury.  The claims file did not contain an inquiry to find 
any available in-patient or clinical treatment records from 
these service hospitals. 

Accordingly, the case is REMANDED for the following action:

1.  Send an inquiry to the Army National 
Guard of Indiana requesting all service 
treatment records for the Veteran.  It 
appears he enlisted from March 1993 to 
August 1996 and may have been last 
assigned to BTRY E (TA) 139TH FA, 
Indianapolis, IN 46241-4064.  Document any 
negative replies for the record and so 
inform the Veteran.  

2.  Request the Veteran's service 
treatment records (1971 to 1973) from 
NPRC, to include any inpatient/clinical 
treatment reports, specifically for 
orthopedics, from the Army hospital at 
Zweibrucken, Germany, dated 1971, likewise 
for the Army hospital on Fort Wolters, 
Texas, now closed, dated in 1972.  
Document any negative replies for the 
record and so inform the Veteran.

3.  Obtain all VA treatment records 
pertaining to the Veteran's left and right 
ankles from the Temple (Texas) and Dallas 
VA medical facilities dated from October 
2005 to October 2006, as well as April 
2008 to present and include them in the 
record. 

4.  After the above listed documents have 
been included in the record or otherwise 
accounted for, if and only if these 
records demonstrate evidence of an ankle 
injury in service, afford the Veteran a VA 
orthopedic examination to determine the 
nature and etiology of any right or left 
ankle disability.  The examiner should 
review the claims folder prior to the 
examination and should review the 
Veteran's statements and testimony 
regarding his ankle injuries.  The 
examiner should perform all necessary 
tests including X-rays, if indicated.  If 
a right or left ankle disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50% probability or more) 
that the left or right ankle disability is 
related to service.  A complete rationale 
for any opinion offered should be 
provided.

5.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC), to include consideration of 
all evidence received since the most 
recent supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


